Fourth Court of Appeals
                               San Antonio, Texas
                                      June 11, 2015

                                  No. 04-14-00844-CV

              IN THE INTEREST OF N.R.V., A.M.A.F. and I.I.F., Children,

                 From the 38th Judicial District Court, Real County, Texas
                             Trial Court No. 2013-3094-DC
                      The Honorable Cathy Morris, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court